IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

KYLE RAY HIMES,                        NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-2105

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed June 1, 2016.

Petition for Habeas Corpus -- Original Jurisdiction.

Jeffrey E. Lewis, Regional Counsel, and S. Nicole Jamieson, Assistant Regional
Counsel, Office of Criminal Conflict & Civil Regional Counsel, Yulee, for Petitioner.

Pamela Jo Bondi, Attorney General, and Bryan Jordan, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is denied on the merits.

ROWE, KELSEY, and JAY, JJ., CONCUR.